DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 10-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung et al. (US 2010/0238628 A1).

Re. claim 8: Hung discloses a system, comprising: 
a subsystem (30) that includes a printed circuit board (326) on which a processor (50) resides; and (see fig. 1; para. 0015-0016)
a first fan (46) that is physically disposed adjacent to a first edge (curved edge 24) of the printed circuit board, wherein a first airflow path (airflow through fan 46)  for cooling the processor traverses through the first fan substantially perpendicular (airflow through inlets 466/467 is perpendicular to the PCB) to the printed circuit board at a first distance outside the first edge of the printed circuit board. (see fig. 1, 2; para. 0015-0017)

Re. claim 10: Hung discloses wherein an axis of the first fan (axis of impeller 464) is disposed substantially perpendicular to the printed circuit board (326). (see fig. 1; para. 0017)

Re. claim 11: Hung discloses wherein the system (entire apparatus) has a first width (width of 10), and the printed circuit board (326) has a second width that is less than the first width. (see fig. 1)

Re. claim 12: Hung discloses a heat sink (48) that is wider than the printed circuit board (326), wherein the first airflow path (airflow through fan 46) intersects the heat sink. (see fig. 1, 2; para. 0016-0018)

Re. claim  14: Hung discloses a heat sink (48) that is thermally coupled to the printed circuit board (326), wherein the heat sink extends beyond the first edge (past the curved edge) across the boundary of the printed circuit board and intersects the first airflow path (airflow through fan 46), and wherein the first fan is embedded within the heat sink (they are made integral with each other). (see fig. 1, 2; para. 0023-0024)

Claim(s) 8, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusamoto et al. (US 2006/0232934 A1).

Re. claim 8: Kusamoto discloses a system (2), comprising: 
a subsystem that includes a printed circuit board (21) on which a processor resides (22); and (see fig. 3, 5; para. 0027-0028, 0032-0033)
a first fan (30) that is physically disposed adjacent to a first edge (nearest edge) of the printed circuit board, wherein a first airflow path (airflow arrows) for cooling the processor traverses through the first fan substantially perpendicular (at least the inlet air is substantially perpendicular) to the printed circuit board at a first distance outside the first edge of the printed circuit board. (see fig. 5; para. 0040-0046)

Re. claim 10: Kusamoto discloses a wherein an axis (vertical axis of 30) of the first fan is disposed substantially perpendicular to the printed circuit board (21). (See fig. 5)

Re. claim 11: Kusamoto discloses a wherein the system (2) has a first width, and the printed circuit board (21) has a second width that is less than the first width. (see fig. 1, 2, 3, 5)

Allowable Subject Matter
Claims 1-7 and 15-20 are allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re. claims 1 and 15: Reasons for allowance for these claims can be found in a previous Office Action. 

Re. claim 13: the limitations of “the first width is equal to the sum of the second width and the third width” in combination with the remaining limitations in the claim cannot be found in the prior art. While these limitations would have been an obvious modification to one of ordinary skill in the art, there would have been no motivation to modify the prior art in the claimed way.

Response to Arguments
Applicant’s arguments with respect to claim(s) 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



September 2, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835